In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01182-CR
          01-03-01217-CR
          01-03-01221-CR
____________

EMILIO BARRERA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause Nos. 937531, 937530, and 941997



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the third degree felony offense of assault and
to two separate offenses of aggravated robbery.  In accordance with plea bargain
agreements between appellant and the State, the trial court sentenced appellant to
confinement for two years in the assault case and eight years in each of the
aggravated robbery cases.  Appellant filed timely pro se notices of appeal.  We
dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal in these cases
state that these are plea-bargained cases and appellant has no right to appeal. 
Therefore, neither of the exceptions to Rule 25.2(a)(2) applies.  We must dismiss an
appeal unless the record includes a certification that shows the appellant has the right
to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant affirmatively waived his right to appeal in all
three cases.  See Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.]
2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).